PER CURIAM.
The defendant appeals from a conviction of the crime of unlawfully selling shares of the capital stock of a corporation which had not been registered with *637the Oregon Corporation Commissioner, in violation of ORS 59.130. Defendant’s sole contention is that he is entitled to reversal because the court denied his motion for a continuance. There is no proper assignment of error in the brief as required by Rule 19. The motion for continuance is not set out in substance, or otherwise. Rule 19 provides: “Assignments of error which the court can consider only by searching the record for the proceedings complained of will not be considered.” This is such a case and we will not consider the alleged error.
The judgment is affirmed.